Citation Nr: 1230138	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits to his spouse during the period of the Veteran's incarceration.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel






INTRODUCTION

The Veteran served on active duty from May 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Neither the claim for apportionment of his benefits paid during his incarceration nor the appeal was initiated by the Veteran's spouse.

2.  The Veteran does not have dependent children.


CONCLUSION OF LAW

The Veteran is not a proper claimant for an apportionment to his spouse of his VA compensation benefits.  38 U.S.C.A. §§ 7104, 7108 (West 2002); 38 C.F.R. § 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal concerns a claim for apportionment of benefits under Chapter 53 of 
Title 38 of the United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2011), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA does not apply to decisions regarding how benefits are paid.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to Chapter 53 waiver of recovery matters, as Chapter 53 already contains its own notice provisions).  

However, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  The facts are not in dispute.  The Veteran was convicted and incarcerated on April [redacted], 2010, for a felony.  This fact was confirmed directly with the institution in which he is currently serving his sentence.  His contentions are a matter of legal interpretation of the applicable statute and regulations governing the apportionment of compensation for incarcerated Veterans.  

To the extent that VA has failed to fulfill any duty to notify and assist the Veteran, that error is harmless.  See Conway v. Principi, 353 F.3d 1369 (2004).  As there is no evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of the issue.  No reasonable possibility exists that further notice or assistance would aid in the substantiation of the claim.

Apportionment

In a July 2011 claim, the Veteran requests apportionment of 60 percent of his benefits during the period of his incarceration to his spouse.

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 2002), has reviewed and considered all of the evidence and material of record in the Veteran's claims file.  The appeal on the issue of an apportionment of the Veteran's compensation benefits to his spouse during the period of his incarceration must be dismissed.

The Veteran was receiving VA compensation for bilateral hearing loss, which was rated 60 percent disabling, and for tinnitus, rated as 10 percent disabling, at the time of his incarceration for a felony on April [redacted], 2010.  Subsequently, his payments were reduced by VA, effective from the sixty-first day of incarceration.  The Veteran is now seeking entitlement to an apportionment to his spouse of those VA compensation benefits which were reduced.

Although arising from a Veteran's benefits, an apportionment is an entity legally separate from those benefits.  Thus, when Veterans' dependents file on their own behalf for an apportionment, they seek to exercise their right to an apportionment.  Belton v. Principi, 17 Vet. App. 209, 211 (2003); 38 U.S.C. § 5307; Redding v. West, 13 Vet. App. 512, 514-15 (2000); Hall v. Brown, 5 Vet. App. 294, 294-95 (1993).

The law requires that an appellant who files an appeal is required to have standing. For an appellant to have standing, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000)

The Veteran does not have legal claim to the apportioned benefits.  His spouse may be entitled to compensation over which he no longer has entitlement because of his incarceration.  His spouse has not filed a claim despite notice mailed to the last known address requesting that a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) be completed and returned.  (See July 2011 Notice to Spouse).  The spouse has not responded to VA's request for relevant evidence and information.  There is no indication that the letter was mailed to an incorrect address, such as a return from the United States Post Office.  Thus, the presumption that the notice was mailed to and received by her has not been rebutted.  It is possible that the spouse may not have any interest in obtaining such benefits given the lack of response and her failure to file a claim.
A party must show that he is a proper claimant before the Board may exercise jurisdiction.  See Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  38 C.F.R. § 3.665(c)(1) states, in pertinent part, that all or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse and that consideration shall be given to such factors as the apportionee claimant's income and living expenses.

While the payment of an apportioned share of an incarcerated Veteran's compensation benefits to the Veteran's spouse is a benefit under the laws administered by the VA, it is the Veteran's spouse, not the Veteran, who is potentially eligible for such a benefit.  As the Veteran is not a proper claimant, entitlement to an apportionment of the Veteran's compensation benefits to his spouse during the period of his incarceration must be dismissed.  38 U.S.C.A. §§ 7104, 7108; 38 C.F.R. § 3.665.


ORDER

The appeal for entitlement to an apportionment of the Veteran's compensation benefits to his spouse during his period of his incarceration is dismissed.




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


